Order entered June 30, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01519-CV

     BEVER PROPERTIES, LLC AND JESSE M. TAYLOR, D.D.S., P.A., Appellants

                                                 V.

           JERRY HUFFMAN CUSTOM BUILDER, L.L.C., ET AL., Appellees

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 366-2512-04

                                             ORDER
       The reporter’s record in this case is overdue. By postcard dated March 27, 2014, we

notified the Court Reporter that the reporter’s record was overdue. We directed the Court

Reporter to file the record within thirty days. To date, the reporter’s record has not been filed.

       We ORDER Niki Garcia, Official Court Reporter for the 366th Judicial District Court, to

file, within TEN DAYS of the date of this order, either: (1) the reporter’s record; (2) written

verification that no hearings were recorded; or (3) written verification that appellants have not

requested or paid for or made arrangements to pay for the record. We notify appellants that if we

receive verification the record has not been requested, or paid for, or no arrangements have

been made to pay for the record, we may order the appeal submitted without the reporter’s

record. See Tex. R. App. P. 37.3(c).
We DIRECT the Clerk to send copies of this order, by electronic transmission, to:

       Honorable Raymond Wheless
       Presiding Judge, 366th Judicial District Court

       Niki Garcia
       Official Court Reporter, 366th Judicial District Court

       Counsel for all parties.



                                             /s/    ADA BROWN
                                                    JUSTICE